DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 1 of 10


            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            ---------------------------------------------------------------X   Case No.:
            ANNAMARIA GIRARDI,

                                                          Plaintiff,           COMPLAINT

                                      -against-
                                                                               PLAINTIFF DEMANDS
                                                                               A TRIAL BY JURY
            FERRARI EXPRESS, INC. and FABIO RAVERA,
            Individually,

                                                           Defendants.
            ---------------------------------------------------------------X

                     Plaintiff ANNAMARIA GIRARDI (“Plaintiff”), by her attorneys, PHILLIPS &

            ASSOCIATES, PLLC, hereby complains of the Defendants, upon information and belief, as

            follows:

                                                   NATURE OF THE ACTION

            1.       Plaintiff brings this action pursuant to Title VII of the Civil Rights Act of 1964, as

                     amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”), the New York State Human Rights

                     Law, New York State Executive Law §§ 296 et seq. (“NYSHRL”), and the New York

                     City Human Rights Law, New York City Administrative Code §§ 8-502(a) et seq.

                     (“NYCHRL”) and seeks damages to redress the injuries she has suffered as a result of

                     being harassed and discriminated against by Defendants on the basis of her

                     gender/sex (female), together with sexual harassment and quid pro quo sexual

                     harassment, resulting in Plaintiff suffering a hostile work environment, and

                     ultimately being constructively terminated by her employer.

            2.       Plaintiff is an experienced professional that worked at Defendant FERRARI EXPRESS,

                     INC. for approximately 17 years. However, Plaintiff’s career came to a screeching halt



                                                                    1
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 2 of 10


                     when she was subjected to unwanted sexual comments and physical contact from

                     Defendant FABIO RAVERA, the company’s General Manager and Chief Financial

                     Officer (“CFO.”)

            3.       After having suffered in this hostile work environment for approximately ten months,

                     Plaintiff could not take it any longer and was constructively discharged.

                         JURISDICTION, VENUE, AND PROCEDURAL PREREQUISITES

            4.       This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 42 U.S.C.

                     §2000e-5(f)(3) and 28 U.S.C. §§ 1331 and 1343.

            5.       This Court has supplemental jurisdiction over Plaintiff’s claims under the NYSHRL and

                     the NYCHRL pursuant to 28 U.S.C. § 1367.

            6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), as the acts complained

                     of occurred within the Southern District of New York.

            7.       By: (a) timely filing a Charge of Discrimination with the Equal Employment Opportunity

                     Commission (“EEOC”) on December 10, 2019, (b) receiving a Notice of Right to Sue

                     from the EEOC on May 1, 2020, (c) commencing this action within 90 days of the

                     issuance of the Notice of Right to Sue by the EEOC, and (d) contemporaneously with the

                     filing of this Complaint, mailing copies thereof to the New York City Commission of

                     Human Rights (“NYCCHR”) and the Office of the Corporation Counsel of the City of

                     New York pursuant to the notice requirements of § 8-502 of the New York City

                     Administrative Code, Plaintiff has satisfied all of the procedural prerequisites for the

                     commencement of the instant action. A copy of the Notice of Right to Sue is annexed

                     hereto as “Exhibit A;” a copy of the transmittal letter to the NYCCHR et ano. is annexed

                     hereto as “Exhibit B.”



                                                              2
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 3 of 10


                                                             PARTIES

            8.       At all relevant times, Plaintiff was and is a female resident of the State of New York,

                     Queens County.

            9.       Upon information and belief, Defendant FERRARI EXPRESS, INC. (“FERRARI

                     EXPRESS”) is a domestic business corporation duly operating under the laws of the

                     State of New York.

            10.      At all relevant times, Defendant FERRARI EXPRESS operated a jewelry shipping

                     business with locations in New York, Florida, and California, as well as overseas.

            11.      At all relevant times, Plaintiff was working out of Defendant FERRARI EXPRESS’s

                     Manhattan location at 580 5th Avenue, Suite 509, New York, New York 10036.

            12.      Upon information and belief, Defendant FERRARI EXPRESS employs more than 50

                     individuals and is thus subject to all statutes upon which Plaintiff is proceeding herein.

            13.      Upon information and belief, Defendant FABIO RAVERA (“RAVERA”) was and is an

                     employee of Defendant FERRARI EXPRESS, holding the position of “General

                     Manager/CFO.”

            14.      At all relevant times, Defendant RAVERA was Plaintiff’s supervisor and/or had

                     supervisory authority over Plaintiff. Defendant RAVERA had the authority to hire, fire,

                     affect the terms and conditions of Plaintiff’s employment, or influence the decisionmaker

                     of same.

            15.      Defendants FERRARI EXPRESS and RAVERA are hereinafter also referred to as

                     “Defendants.”

                                                      MATERIAL FACTS

            16.      In or around 2002, Plaintiff began working at Defendant FERRARI EXPRESS.

            17.      In or around September 2015, Plaintiff was promoted to “Export Manager.”

                                                                3
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 4 of 10


            18.      At all relevant times, Plaintiff was working out of the company’s Manhattan location at

                     580 5th Avenue, Suite 509, New York, New York 10036.

            19.      Plaintiff’s expected salary for 2019 was $90,000.00.

            20.      Plaintiff was an above-satisfactory employee and was qualified to perform the duties and

                     functions of her employment, a fact that is well documented throughout the 17 years of

                     her tenure at Defendant FERRARI EXPRESS.

            21.      At the time of her constructive discharge, Plaintiff was Defendant FERRARI

                     EXPRESS’s only female manager in the U.S.

            22.      From approximately November 2018 and until her constructive termination in September

                     2019, Plaintiff was exposed to an ongoing sex/gender based hostile work environment

                     wherein she was subjected to inappropriate sexually harassing conduct by Defendant

                     RAVERA.

            23.      The sexually inappropriate behavior of Defendant RAVERA started from the very

                     beginning of his employment at Defendant FERRARI EXPRESS.

            24.      During the first work meeting that Defendant RAVERA held with Plaintiff, he inquired

                     into whether Plaintiff was married. When she responded “Yes,” Defendant RAVERA

                     stated with disappointment and a sexually suggestive manner that it was “a shame” that

                     she was married and that he could “not even try” with her.

            25.      On various separate occasions, Defendant RAVERA complimented Plaintiff’s

                     appearance, stated that she was “not just a pretty face,” touched her hair, and rubbed her

                     ears and shoulders at times when he approached Plaintiff at her working station.

            26.      On each of these occasions, Plaintiff felt extremely uncomfortable, petrified, and

                     objectified.

            27.      Although Plaintiff attempted to ignore Defendant RAVERA’s sexual comments, the

                                                             4
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 5 of 10


                     sexual harassment escalated when Plaintiff, Defendant RAVERA, and other employees

                     of Defendant FERRARI EXPRESS travelled to Las Vegas for a trade show in or around

                     May 2019.

            28.      On or about May 31, 2019, while Plaintiff and Defendant RAVERA were out for what

                     she thought was a professional work dinner, Defendant RAVERA threated Plaintiff’s job

                     security when he stated that he could push a button and anyone from the company,

                     including Plaintiff, could be fired, and that luckily for Plaintiff, he liked her.

            29.      Soon after this threat, Defendant RAVERA propositioned Plaintiff for sex by stating

                     “You know what would be great? If tonight you sleep with me.”

            30.      Plaintiff immediately refused but Defendant RAVERA insisted and continued trying to

                     convince her to sleep with him by telling her that he had a very open relationship with his

                     girlfriend, who was in Italy, and that Plaintiff’s husband did not need to know about it.

            31.      Plaintiff continued to refuse Defendant RAVERA’s sexual propositions, which continued

                     when they returned to their hotel.

            32.      Defendant RAVERA followed Plaintiff to the hotel’s elevator and stated “last chance” in

                     a sexually suggestive manner. Plaintiff once again refused.

            33.      Plaintiff felt embarrassed, disgusted and intimidated by her supervisor’s unlawful

                     harassment, especially given the fact that he had just threatened her job.

            34.      Soon after, a team from Defendant FERRARI EXPRESS drove from Las Vegas to Los

                     Angeles. Plaintiff volunteered to drive and Defendant RAVERA sat in the passenger seat,

                     with two additional coworkers of theirs sitting in the back.

            35.      During the drive, Defendant RAVERA started touching Plaintiff’s arm and caressing her

                     hand. Plaintiff would continuously take her hand away but Defendant RAVERA would

                     do it again.

                                                                5
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 6 of 10


            36.      Plaintiff felt extremely uncomfortable and disturbed by Defendant RAVERA touching

                     her without her permission and with her coworkers being in the back seat.

            37.      At another occasion during the summer of 2019, while Plaintiff was eating, Defendant

                     RAVERA stated “I see you’re stressed out. I hope you don’t stress-eat and gain weight.”

            38.      Plaintiff felt extremely uncomfortable by Defendant RAVERA’s inappropriate comment.

            39.      In or around August of 2019, Plaintiff and Defendant RAVERA travelled to New Jersey

                     for a business meeting with a new client.

            40.      During the business meeting, Defendant RAVERA aggressively cut her off while she was

                     in the middle of speaking and openly embarrassed her in front of the new client’s

                     representatives.

            41.      On their way back from the meeting, Defendant RAVERA once again propositioned

                     Plaintiff and suggestively stated “You know what I think is a good idea? If you come to

                     my place in Long Island City.”

            42.      During the ride back from the New Jersey meeting, Plaintiff also asked Defendant

                     RAVERA to turn on the AC, to which he responded “No, I like it sweaty,” in a sexually

                     suggestive manner.

            43.      Plaintiff felt extremely uncomfortable, disturbed, and intimidated by Defendant

                     RAVERA’s continuous propositions despite her repeated rejections.

            44.      On or about September 6, 2019, for her own mental health and well-being, and as a result

                     of Defendants’ ongoing harassment, Plaintiff felt that she could no longer endure the

                     discriminatory work environment and felt as if she had no other choice but to resign from

                     her position at Defendant FERRARI EXPRESS. That same day, Defendant RAVERA

                     had again rubbed Plaintiff’s ears and shoulders in a sexually inappropriate manner.

            45.      Defendants thereby constructively terminated Plaintiff.

                                                             6
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 7 of 10


            46.      Defendants’ actions were intended to, and did, create a hostile work environment that no

                     reasonable person would tolerate.

            47.      Upon information and belief, Defendant FERRARI EXPRESS was aware of this and

                     other sexually harassing behaviors by multiple employees in managerial positions and did

                     not take any action to prevent the harassment.

            48.      The above are just some of the examples of the harassment that Plaintiff had to endure

                     while working for Defendants.

            49.      On or about September 9, 2019, Plaintiff informed Dino Ferrari, the President of

                     Defendant FERRARI EXPRESS about the sexual harassment that she had been

                     experiencing while working for Defendant FERRARI EXPRESS and which led to her

                     constructive discharge.

            50.      Despite Plaintiff informing Mr. Ferrari about the sexual harassment, upon information

                     and belief, Defendant RAVERA’s actions were not investigated or reprimanded in any

                     way and he has been allowed to continue at his position with Defendant FERRARI

                     EXPRESS until the end of his previously agreed upon term.

            51.      Upon information and belief, Defendant RAVERA made sexually inappropriate

                     comments about clients and touched other female employees inappropriately too.

            52.      Defendants treated Plaintiff differently, solely due to her sex/gender (female).

            53.      Plaintiff has been unlawfully discriminated against, humiliated, degraded and belittled,

                     and as a result, suffered a violation of her rights, emotional distress, loss of

                     income/earnings, loss of salary, loss of benefits, special damages, legal fees/costs, loss of

                     enjoyment of life, economic hardship, inconvenience, and emotional pain and suffering.

            54.      Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

                     knowledge of the law.

                                                              7
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 8 of 10


            55.      As such, Plaintiff demands punitive damages as against all Defendants, jointly and

                     severally.

                                            AS A FIRST CAUSE OF ACTION
                                          DISCRIMINATION UNDER TITLE VII
                                            (Not Against Defendant RAVERA)

            56.      Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

                     this Complaint.

            57.      This claim is authorized and instituted pursuant to the provisions of Title VII for relief based

                     upon the unlawful employment practices of Defendant FERRARI EXPRESS.

            58.      Plaintiff complains of Defendant FERRARI EXPRESS’s violation of Title VII’s

                     prohibition against discrimination in employment based, in whole or in part, upon an

                     employee’s sex.

            59.      Defendant FERRARI EXPRESS engaged in unlawful employment practices by

                     discriminating against Plaintiff because of her sex (female/sexual harassment).

                                           AS A SECOND CAUSE OF ACTION
                                        DISCRIMINATION UNDER THE NYSHRL

            60.      Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

                     this Complaint.

            61.      Executive Law § 296 provides that,

                             1. It shall be an unlawful discriminatory practice: (a) For an
                             employer or licensing agency, because of an individual's age, race,
                             creed, color, national origin, sexual orientation, gender identity or
                             expression, military status, sex, disability, predisposing genetic
                             characteristics, familial status, marital status, or domestic violence
                             victim status, to refuse to hire or employ or to bar or to discharge
                             from employment such individual or to discriminate against such
                             individual in compensation or in terms, conditions or privileges of
                             employment.

            62.      Defendants engaged in unlawful discriminatory practices by discriminating against



                                                                8
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                            Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 9 of 10


                       Plaintiff because of her sex (female/sexual harassment).

                                             AS A THIRD CAUSE OF ACTION
                                         DISCRIMINATION UNDER THE NYCHRL

            63.        Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

                       this Complaint.

            64.        New York City Administrative Code §8-107(1) provides that:


                               It shall be an unlawful discriminatory practice: (a) For an employer
                               or an employee or agent thereof, because of the actual or perceived
                               age, race, creed, color, national origin, gender, disability, marital
                               status, partnership status, caregiver status, sexual and reproductive
                               health decisions, sexual orientation, uniformed service or alienage or
                               citizenship status of any person, to refuse to hire or employ or to bar
                               or to discharge from employment such person or to discriminate
                               against such person in compensation or in terms, conditions or
                               privileges of employment.

            65.        Defendants engaged in unlawful discriminatory practices by discriminating against

                       Plaintiff because of her gender (female/sexual harassment).

                                                          JURY DEMAND

            66.        Plaintiff requests a jury trial on all issues to be tried.

                                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                  A.     Declaring that Defendants engaged in unlawful employment practices prohibited by

                         Title VII, the NYCHRL, and the NYSHRL in that Defendants discriminated against

                         Plaintiff on the basis of her gender/sex;

                  B.     Awarding damages to Plaintiff for all lost wages and benefits resulting from

                         Defendants’ unlawful discrimination and to otherwise make her whole for any losses

                         suffered as a result of such unlawful employment practices;

                  C.     Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

                                                                    9
DocuSign Envelope ID: 1BE12E03-87BD-4330-91FB-896FB8CE3E2D
                          Case 1:20-cv-04298 Document 1 Filed 06/05/20 Page 10 of 10


                       distress, pain and suffering and injury to her reputation in an amount to be proven;

                D.     Awarding Plaintiff punitive damages;

                E.     Awarding Plaintiff reasonable attorneys’ fees, costs, and expenses incurred in the

                       prosecution of this action; and

                F.     Awarding such other legal and equitable relief as this Court deems necessary, just, and

                       proper.

            Dated: New York, New York
                   June 5, 2020
                                                                          PHILLIPS & ASSOCIATES,
                                                                          ATTORNEYS AT LAW, PLLC

                                                                   By:    ____________________________
                                                                          Brittany A. Stevens
                                                                          Katerina Housos
                                                                          45 Broadway, Suite 620
                                                                          New York, New York 10006
                                                                          T: (212) 248-7431
                                                                          F: (212) 901-2107
                                                                          bstevens@tpglaws.com
                                                                          khousos@tpglaws.com
                                                                          Attorneys for Plaintiff




                                                              10
